PER CURIAM.
Belinda Ann Stevenson appeals following the district court’s1 June 15, 2000 de*498nial of her motion to reopen her case. Having carefully reviewed the record and Stevenson’s submissions, we conclude the district court did not abuse its discretion in denying the motion. See Fed.R.Civ.P. 60(b); Sanders v. Clemco Indus., 862 F.2d 161, 169 & n. 14 (8th Cir.1988). Accordingly, we affirm. See 8th Cir. R. 47B.

. The HONORABLE CHARLES R. WOLLE, United States District Judge for the Southern District of Iowa.